Filed 10/1/20 In re V.J. CA2/6

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


In re V.J., a Person Coming                                    2d Juv. No. B304006
Under the Juvenile Court Law.                                (Super. Ct. No. TJ23183)
                                                               (Los Angeles County)

THE PEOPLE,

     Plaintiff and Respondent,

v.

V.J.,

     Defendant and Appellant.


       In a Juvenile Petition (Welf. & Inst. Code, § 602), appellant
V.J. was alleged to have aided and abetted in the commission of
attempted second degree robbery (Pen. Code, §§ 211, 664) and
misdemeanor battery on school or park property (§ 243.2, subd.
(a)). The petition included a determination of appellant’s
eligibility for deferred entry of judgment. Appellant denied the
allegations. Following an evidentiary hearing, the juvenile court
sustained the petition and, as recommended by the probation
officer, placed appellant home on probation.1 Appellant filed a
timely notice of appeal.
       The victim attended Diego Rivera Learning Complex in Los
Angeles with appellant. Appellant, his older brother J.J., and
two other boys confronted the victim as he walked through
nearby Bethune Park on the morning of December 10, 2018. At
appellant and J.J.’s joint trial, the victim testified he recognized
the brothers as attending the same school.
       J.J., struck the victim when he approached. Victim
shielded his face and crouched, at which point all four boys began
hitting him. Victim testified he did not see appellant hit him but
remembered seeing his feet when the four boys were gathered
around him. One of the other two boys encouraged appellant and
J.J. to leave the victim alone but the attack continued. J.J. tried
without success to take appellant’s wallet and necklace, then left
with the other three boys.
       The court found appellant aided and abetted J.J. because
appellant’s presence in the group increased the “fear or force”
used to commit the crime. In addition, the court found appellant
facilitated or encouraged J.J. when he did not withdraw from the
attack after one of the boys told them to leave the victim alone.
       We appointed counsel to represent appellant. Counsel
examined the record and filed an opening brief requesting the
court independently review this case under People v. Wende
(1979) 25 Cal. 3d 436 (Wende). (See In re Kevin S. (2003) 113
Cal. App. 4th 97, 99 [Wende procedure applies in juvenile

      1 On the same date, Appellant admitted the charges set
forth in an unrelated petition dated December 10, 2018 involving
the theft of an automobile. Those charges are not at issue here.


                                 2
delinquency appeals].) On June 3, 2020, we advised appellant
that he had 30 days within which to personally submit any
contentions or issues he wished us to consider. No response has
been received.
      We have reviewed the entire record and are satisfied that
appellant’s counsel has fully complied with her responsibilities
and that no arguable issue exists. (Wende, supra, 25 Cal.3d at
p. 443; People v. Kelly (2006) 40 Cal. 4th 106, 126.)
      The juvenile court’s dispositional order is affirmed.
      NOT TO BE PUBLISHED.




                                    PERREN, J.

We concur:



     YEGAN, Acting P. J.



     TANGEMAN, J.




                                3
                 Melissa N. Widdifield, Judge
             Superior Court County of Los Angeles
               ______________________________

     Esther R. Sorkin, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.




                              4